DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In responding to applicant's response filed 02/05/2021, claims 1, 7, 8, 18 have been amended.  Claims 2, 9, 20 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 10-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7,956,375) in view of Shum (US 8,575,642) and further in view of Mor (US 2014/0376092).
With respect to claims 1, 18 Li et al. ‘375 shows and discloses a illuminator package (Fig 3) comprising: one or more diode in a substrate, the one or more VCSELs operable to generate a VCSEL output radiation beam (Fig 3: one or more diode 500 in a substrate  300); an encapsulant that completely encloses the one or more VCSELs (Fig 3: an encapsulant 700 completely encloses the diode); an optical structure integrated in the encapsulant, the optical structure being disposed in a path of the VCSEL output radiation beam and operable to change at least one of a propagation characteristic or intensity distribution of the VCSEL output radiation beam exiting the encapsulant (Fig 3: an optical structure 710 integrated in the encapsulant 700 in a path of output beam and change a propagation characteristic or intensity distribution; See also Fig 2, 4-7).  The claim further requires an optical reflector at a surface of the encapsulant, the optical reflector operable to redirect the VCSEL output radiation beam generated by the one or more VCSELs in a different direction within the encapsulant toward the optical structure, wherein the optical reflector includes a curved reflecting surface of the encapsulant that modifies a divergence of the VCSEL output radiation beam.  Li et al. ‘375 did not explicitly state the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known to use optical reflector or coating on the encapsulant to reflect/resonate light in the encapsulant.
Shum ‘642 of analogous art shows and discloses GaN semiconductor optical devices comprising an encapsulant and optical reflector at curved reflecting surface of the encapsulant that modifies the output beam (TITLE; Abstract; Fig 13, 14: 1303 encapsulant, 1304 reflector includes curved reflecting surface of encapsulant that modifies beam output; See also Fig 1-2b).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Li et al. ‘375 the reflector at the curved surface of the encapsulant as taught or suggested by Shum ‘642, for the benefit for selecting the desired wavelength output (Col 2).   Li et al. ‘375 in view of Shum ‘642 did not explicitly state the light device as a VCSEL; however, it has been held to be within the general skill in the art to select known material on the basis of its suitability for the intended used as a matter of obvious choice.  In this case, the general conditions of the claim are disclosed in the prior art and it is well-known that VCSEL also a type of light emitting diode, or a type GaN semiconductor device that generate beam output. 
(Section [006]). 
Since claim 18 recites the same or identical elements/limitations it is inherent to use Mor ’092 to recite the method of manufacturing a VCSEL illuminator package, product by process (Section [023]).

With respect to claim 3, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein each of the one or more VCSELs has contacts on a non-emitting side, and wherein the illuminator package is surface mountable (Fig 2B, 2A-C: each of the one or more VCSEL 20 has contacts on a non-emitting side/ bottom contact with substrate and electrode contact 34, 36, and wherein the illuminator package is surface mountable).

With respect to claim 4, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose including an electrical contact on a light emitting-side surface of the substrate, wherein at least part of the electrical contact is not covered by the encapsulant (Fig 2B, 2A-2C: an electrical contact 38 on a light emitting-side surface of the substrate 32, where at least part of the electrical contact 38/34 is not “directly covered by the material” of the encapsulant).

With respect to claim 5, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the substrate is mounted on a submount that has electrical contacts on a surface opposite a surface on which the substrate is mounted, and wherein the illuminator (Fig 1: the substrate “of the VCSEL 20” is mounted on a submount 32 that has electrical contacts 34/36 on a surface opposite a surface on which the substrate is mounted, and the illuminator package is surface mountable).
With respect to claim 6, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose including an electrical contact on the surface of the submount on which the substrate is mounted, wherein at least part of the electrical contact on the surface of the submount is not covered by the encapsulant (Fig 2A-2C: an electrical contact 34/ 36 on the surface of the submount on which the substrate “of the VCSEL 20” is mounted, where at least part of the electrical contact on the surface of submount is not covered directly by the encapsulant 68/40/42 material).

With respect to claim 10, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the optical structure comprises an array of microlenses (Fig 2B, 2A-2C; Section [004] array of micro-lens can be used).
With respect to claim 11, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the optical structure comprises an optical diffusing structure (Fig 2B 2A-2C: the optical structure 62 comprises an optical diffusing structure/ fan out DOE diffractive optical element).

With respect to claim 12, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the optical structure comprises a light scattering structure (Fig 2A-2C: the optical structure 62 comprises a light scattering structure/ fan out DOE diffractive optical element).


(Fig 2B, 2A-2C: the optical structure 62 comprises an optical diffractive structure/ fan out DOE diffractive optical element).

With respect to claim 14, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the optically diffractive structure includes indentations in a surface of the encapsulant (Fig 2B, 2A-2C: the optically diffractive structure 62 includes indentations in a surface of the encapsulant).

With respect to claim 15, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the indentations are rectangular (Fig 2B, 2A-2C: the indentations are rectangular).

With respect to claim 16, Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 show and disclose wherein the optical structure is disposed at a surface of the encapsulant from which the VCSEL output radiation beam exits (Fig 2B, 2A-2C: the optical structure 62 is disposed at a surface of the encapsulant from which the VCSEL output radiation beam 52/54/56).

With respect to claims 17, 21 the claims further require wherein the optical structure is an etched structure at a surface of the encapsulant.   Li et al. ‘375 in view of Shum ‘642 further in view of Mor ’092 did not explicitly state the above.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same .

Allowable Subject Matter
Claims 7, 8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7:
wherein the optical reflector is an inclined surface of the encapsulant that is tilted at an angle to provide total internal reflection of the VCSEL output radiation beam incident on the inclined surface .
Claim 8:
wherein the optical reflector is disposed on an inclined surface of the encapsulant and includes a reflecting layer on the inclined surface.
Claim 19:
Wherein molding the encapsulant using a mold that includes features that form the optical structure.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-19, and 21 have been considered but are moot in view of new ground(s) of rejection.  Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828